Citation Nr: 1127173	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot plantar callosities, first and fifth metatarsal heads with calcaneal spur (right foot disability).  

2.  Entitlement to a rating in excess of 10 percent for left foot plantar callosities, first and fifth metatarsal heads with calcaneal spur (left foot disability).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1976 and October 1980 to December 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The right foot disability is manifested by symptoms approximating moderately severe impairment.  

2.  The left foot disability is manifested by symptoms approximating moderately severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for a right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a 20 percent rating, but no higher, for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in February 2007.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file (and adjudicated by the agency of original jurisdiction or had such adjudication waived), and the appellant has not contended otherwise.  The Board acknowledges that it appears that the 2007 VA examiner did not review the claims file.  However, the examiner did a elicit medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim for higher rating rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2007 examination was adequate for rating purposes.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Private treatment records and statements dating from March 2006 until February 2009 indicate that the bilateral foot disability resulted in "a great deal of pain," limited mobility and activity, and hyperkeratic lesions (due to pain and pressure from plantarflexed metatarsals).  The records reveal that the Veteran underwent debridement of the hyperkeratic lesions every three to four weeks for relief and prevention of ulceration.  The records also reveal that the feet were consistently free of ulceration, infection, or neurovascular abnormality.  See generally Aquino statements and treatment records.  

A March 2007 VA examination record reflects the Veteran's history of bilateral foot pain and calluses.  The Veteran reported that the calluses required monthly debridement, which resulted in relief for up to two weeks.  He denied use of a cane at any time but reported that he used custom orthotics.  He also denied infection of the lower extremities.  He reported missing several days of work in the past year due to his feet but did not remember the exact number of days missed and denied modifying his work description due to his feet.  Examination revealed no edema, normal hair growth, and palpable pedal pulses.  There were dystrophic or fungal nail changes.  The Veteran had a very mild left-sided limp while barefoot.  

Examination of the right foot revealed 21 degrees of hallux valgus but no deformities of the remaining toes.  Range of motion was pain-free and full.  There were no dystrophic or fungal nail changes, and the arches were well-preserved at rest and weight-bearing.  There was normal alignment of the calcaneus referable to the Achilles tendon.  Midfoot mobilization was mildly painful but mobilization of the tendinous insertion of the Achilles was not.  There was a 2 centimeter (cm) circular callus approximately 0.5 millimeter (mm) in height below the base of the fifth metatarsophalangeal joint and a 3.25 cm circular callosity raised approximately 0.5 mm under the ball of the right first metatarsophalangeal joint.  Both callosities were tender to mild compression.  Toe-walking caused pain in the forefoot.  

Examination of the left foot revealed a 1.8 cm circular callosity which was raised 0.5 mm under the fifth metatarsophalangeal joint and a 2.6 circular callosity raised approximately 0.5 mm under the left third metatarsophalangeal joint at the ball of the foot.  There was no infection but some tenderness to mild compression.  There was a normal arch at rest and weight-bearing and normal alignment of the calcaneus referable to the Achilles tendon.  Tendinous insertion was not tender on mobilization.  There was 17 degrees of hallux valgus of the great toe.  There was normal flexion and extension of each toe with no deformity.  There was a healing scab on the third proximal dorsal meta space of the left foot.  

X-ray images revealed calcaneal spur without evidence of other bony abnormality or arthritic changes.  The Veteran was diagnosed with callosities, hallux valgus, mild right foot and more pronounced on the left foot, and bilateral heel spurs per X-ray.  

A May 2009 VA examination record reflects the Veteran's history of intermittent foot pain rated as approximately 7/10.  The Veteran denied weakness, stiffness, swelling, heat, or redness.  He did report fatigability and lack of endurance with walking.  The Veteran reported that the bilateral foot disability occasionally affected his activities of daily living due to tenderness of the soles of the feet.  He also reported some occupational impairment due to limited ability to stand or walk.  Examination revealed bilateral callosities under the first and fifth metatarsal heads which were approximately 2 cm and rounded.  The callosities appeared well-trimmed; the surfaces were flush with the rest of the plantar skin.  There was some tenderness on palpation but no evidence of painful motion, edema, instability, or weakness.  Gait was normal, and there was no skin breakdown or unusual shoe wear pattern.  There was no vascular change, and capillary refill time was normal.  There was no evidence of flatfoot or significant hallux valgus.  There was evidence of minimal trigger toes with some tightening of the extensor tendons.  Range of motion was normal at the first metatarsophalangeal joints.  The examiner diagnosed the Veteran with chronic callosities and bilateral calcaneal spurs.  X-ray images revealed bilateral calcaneal spurs, bilateral hammertoe deformities of the second through fifth toes, and mild degenerative changes in the right first metatarsophalangeal joint.  

In September 2009, the Veteran's private podiatrist submitted another statement.  The podiatrist reported that the Veteran's calluses were "severe" and pre-ulcerative.  He also reported that the calluses "greatly" limited the Veteran's activities, making it very difficult for him to ambulate at times and to perform his normal work duty.  The podiatrist reported that routine trimmings, inserts, and pads afforded only little relief.  

Due to the nature of the Veteran's right and left feet disabilities (i.e. the varying symptoms associated with each foot disability), the disabilities are rated under Diagnostic Code (DC) 5284, which rates "foot injuries, other."  Under DC 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  The appropriate rating for orthopedic conditions is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

After review of the evidence, particularly the evidence of hammertoes, hallux valgus, and calluses resulting in pain, functional impairment, and need for frequent debridement, the Board finds the Veteran's right and left foot disabilities approximate moderately severe impairment.  The Board acknowledges that the record includes a private podiatrist's assessment that the callosities are "severe."  The podiatrist does not indicate whether the overall functional impairment caused by the callosities was also severe, however, and based on the actual symptoms of record and the evidence of normal and pain-free range of motion, normal coordination and stability, ability to walk unassisted, and periods of relief from symptoms, the Board finds the Veteran's foot disabilities approximate no worse than "moderately severe" foot injury.  Thus, the Board finds a 20 percent rating but no higher is warranted for the right and left foot disabilities.  

The Board has considered whether a separate or higher rating is warranted for either foot under an alternate rating criteria, but finds no such rating is applicable:  the effect of the Veteran's hammertoes and hallux valgus are considered in the rating hereby assigned and there is no evidence of pes planus (DC 5276), claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux rigidus (DC 5283), or malunion of the tarsal or metatarsal bones (DC 5283).  

The Board has considered whether extraschedular consideration is warranted for either foot.  In this regard, the schedular evaluation in this case is not inadequate.  A higher rating is provided for more severe manifestations of the service-connected disabilities (e.g. severe impairment) but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the right and left foot disabilities.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A rating of 20 percent, but no higher, for right foot plantar callosities, first and fifth metatarsal heads with calcaneal spur is granted.  

A rating of 20 percent, but no higher, for left foot plantar callosities, first and fifth metatarsal heads with calcaneal spur is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


